

116 HR 7131 IH: Denial of Rights Prevention and Accountability Act of 2020
U.S. House of Representatives
2020-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7131IN THE HOUSE OF REPRESENTATIVESJune 8, 2020Mr. Espaillat (for himself and Ms. Norton) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to prohibit deprivation of rights under color of law by law enforcement and correctional officers, and for other purposes.1.Short titleThis Act may be cited as the Denial of Rights Prevention and Accountability Act of 2020.2.Deprivation of rights by law enforcement(a)In generalChapter 13 of title 18, United States Code, is amended by inserting after section 242 the following: 242A.Deprivation of rights by law enforcementWhoever, being a law enforcement officer or correctional officer, under color of any law, statute, ordinance, regulation, or custom, recklessly subjects any person in any State, Territory, Commonwealth, Possession, or District to the deprivation of any rights, privileges, or immunities secured or protected by the Constitution or laws of the United States, or to different punishments, pains, or penalties, on account of such person being an alien, or by reason of his color, or race, than are prescribed for the punishment of citizens, shall be fined under this title or imprisoned not more than one year, or both; and if bodily injury results from the acts committed in violation of this section or if such acts include the use, attempted use, or threatened use of a dangerous weapon, explosives, or fire, shall be fined under this title or imprisoned not more than ten years, or both; and if death results from the acts committed in violation of this section or if such acts include kidnapping or an attempt to kidnap, aggravated sexual abuse, or an attempt to commit aggravated sexual abuse, or an attempt to kill, shall be fined under this title, or imprisoned for any term of years, or both..(b)Technical and conforming amendmentThe table of sections for chapter 13 of title 18, United States Code, is amended by inserting after the item relating to section 242 the following:242A. Deprivation of rights by law enforcement..